Case 1:18-cv-24414-DPG Document 9 Entered on FLSD Docket 12/05/2018 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  ALFRED J. GOLDEN, JR.,

          Plaintiff,                                          Case No. 1:18-cv-24414-DPG

  vs.                                                         JURY TRIAL DEMANDED

  UNIVERSITY OF MIAMI, a Florida not-for
  profit corporation,

           Defendant.
  ---------------------------------------------------------
  UNIVERSITY OF MIAMI, a Florida not-
  for-profit corporation,

          Counter-Plaintiff,

  vs.

  ALFRED J. GOLDEN, JR.,

        Counter Defendant.
  ______________________________________/

                                     JOINT SCHEDULING REPORT

         Plaintiff, Alfred J. Golden, Jr. (“Golden”), and Defendant, University of Miami (the

 “University”), by and through their undersigned counsel and pursuant to the Court’s Order dated

 November 16, 2018 (D.E. 8), hereby submit their Joint Conference Report and Proposed

 Scheduling Order.

 A.      The likelihood of settlement

         Settlement is not likely at this time. However, the parties will negotiate in good faith and

 continue to explore the possibility of resolving this case throughout the course of the litigation.

 B.      The likelihood of appearance in the action of additional parties

         No additional parties are anticipated at this time.
Case 1:18-cv-24414-DPG Document 9 Entered on FLSD Docket 12/05/2018 Page 2 of 4



 C.     Proposed limits on the time

            (i)     to join other parties and to amend the pleadings: February 15, 2019

            (ii)    to file and hear motions:

                    a)     Summary judgment and other dispositive motions shall be filed by

                           August 23, 2019, and heard by the Court once fully-briefed.

                    b)     Daubert motions and all other pretrial motions shall be filed August 23,

                           2019, and heard by the Court once fully-briefed.

            (iii)   to complete fact discovery: June 7, 2019

            (iv)    to complete expert discovery: July 12, 2019

 D.     Proposals for the formulation and simplification of issues, including the elimination

 of frivolous claims or defenses, and the number and timing of motions for summary

 judgment or partial summary judgment

        At this time, the parties do not have any proposals for the formulation and simplification

 of the issues. The parties propose August 23, 2019, as the deadline for the parties to file motions

 for summary judgment.

 E.     The necessity or desirability of amendments to the pleadings

        No amendments to the pleadings are necessary or anticipated at this time.

 F.     The possibility of obtaining admissions of fact and of documents, electronically stored

 information or things which will avoid unnecessary proof, stipulations regarding

 authenticity of documents, electronically stored information or things, and the need for

 advance rulings from the Court on admissibility of evidence

        At this time, it is unknown whether admissions of fact, documents, electronically-stored

 information or things will be an issue. The parties will endeavor to resolve as many evidentiary
Case 1:18-cv-24414-DPG Document 9 Entered on FLSD Docket 12/05/2018 Page 3 of 4



 issues as possible by means of admissions and stipulations. Aside from potential Daubert

 challenges, the parties do not anticipate the need for advanced rulings from the Court on

 admissibility of evidence.

 G.      Suggestions for the avoidance of unnecessary proof and of cumulative evidence

         The parties have no suggestions at this time but shall meet to discuss this issue following

 the applicable discovery cut-off date and before the pretrial conference to avoid unnecessary or

 cumulative evidence.

 H.      Suggestions on the advisability of referring matters to a Magistrate Judge or master

         The parties do not agree to the referral of any matters, except discovery matters, to

 Magistrate Judge Alicia M. Otazo-Reyes.

 I.      A preliminary estimate of the time required for trial

         The parties estimate that the trial of this matter will take four-to-five (4-5) days.

 J.      Requested date or dates for conferences before trial, a final pretrial conference, and

 trial

         The parties request that trial in this matter be set for trial during the trial period commencing

 February 3, 2020, and that a final pretrial conference be held during the preceding week. The

 parties are not presently aware of the need for any other conference before trial.

 K.      Any other information that might be helpful to the Court in setting the case for status

 or pretrial conference

         The parties have no such information at this time.
Case 1:18-cv-24414-DPG Document 9 Entered on FLSD Docket 12/05/2018 Page 4 of 4



 L.     Additional items

        Pursuant to the Court’s Order dated November 16, 2018 (D.E.8), attached hereto is the

 parties’ jointly proposed scheduling order.

                      Respectfully submitted this 5th day of December, 2018,

  By:__________________________                   By: /s/ Christopher A. Ajizian
  Richard D. Tuschman                                     Eric D. Isicoff
  Richard D. Tuschman, P.A.                               Florida Bar No. 372201
  8551 W. Sunshine Boulevard, Suite 303                   Isicoff@irlaw.com
  Plantation, Florida 33322                               Teresa Ragatz
  Telephone: (954) 369-1050                               Florida Bar No. 545170
  Fax: (954) 380-8938.                                    Ragatz@irlaw.com
  Email:                                                  Christopher A. Ajizian
  rtuschman@gtemploymentlawyers.com                       Florida Bar No. 1010170
  assistant@gtemploymentlawyers.com                       Ajizian@irlaw.com

  By:__________________________                   Counsel for Defendant, University of Miami
  Mark J. Beutler
  Law Offices of Mark J. Beutler, P.A.
  One Datran Center
  9100 South Dadeland Boulevard, Suite 1500
  Miami, Florida 33156
  Telephone: (786) 497-7710
  Fax: (786) 513-4651
  Email:
  mjb@mjbpa.com
  mwooduk@mjbpa.com

  Counsel for Plaintiff, Alfred J. Golden, Jr.
